UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7651



RODNEY LAWRENCE GREEN,

                                              Plaintiff - Appellant,

          versus


GARY M. CLARK; JOHN DOE, Captain; JOHN DOE,
Lieutenant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (CA-05-361-3)


Submitted: March 30, 2006                      Decided: April 7, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Lawrence Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rodney Lawrence Green appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        See Green v.

Clark, No. CA-05-361-3 (W.D.N.C. Sept. 30, 2005). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -